Order entered December 17, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00894-CV

                                   ERIC DRAKE, Appellant

                                                V.

                                SUNHEE PI, ET AL., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-01374-E

                                            ORDER
       Before the Court is appellant’s December 3, 2013 motion to produce the tape recording

of the May 31, 2013 hearing and the exhibits admitted at that hearing. Appellant claims the

reporter’s record that has been filed contains inaccuracies and does not include the exhibits. We

request that appellees file a response, on or before JANUARY 3, 2014, to appellant’s contention

in his motion that important dialog is missing from the reporter’s record.

       The reporter’s record filed does not contain the exhibits. We GRANT appellant’s motion

TO THE EXTENT that he requests that the exhibits be filed. We ORDER Vikki Ogden,

Official Court Reporter for County Court at Law No. 5 of Dallas County, Texas, to file, ON OR

BEFORE JANUARY 3, 2014, a supplemental reporter’s record containing the exhibits

admitted into evidence at the May 31, 2013 hearing.
       In an order dated October 24, 2013, the Court determined that appellant was allowed to

proceed without advance payment of costs and ordered the clerk’s record to be filed by

November 25, 2013. As of today’s date, the clerk’s record has not been filed. Accordingly, we

again ORDER John Warren, Dallas County Clerk, to file ON OR BEFORE JANUARY 3,

2014, the clerk’s record.

       We ORDER the Clerk of this Court to send a copy of this order, by electronic

transmission, to John Warren, Vikki Ogden, and counsel for appellees, and by first-class mail to

appellant.

                                                   /s/     ADA BROWN
                                                           JUSTICE